Dismissed and Memorandum Opinion filed September 27, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00521-CV

                     DONALD BLACKSHIER, Appellant
                                         V.
                       JAMES THIBODEAUX, Appellee

               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1078082

                 MEMORANDUM                     OPINION
      This is an appeal from a judgment signed June 20, 2016. The notice of
appeal was filed on June 30, 2016. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs); Tex. Gov’t Code Ann. § 51.207.

      On August 30, 2016, this court ordered appellant to pay the appellate filing
fee on or before September 9, 2016, or the appeal would be dismissed. Appellant
has not paid the appellate filing fee.

      Accordingly, the appeal is DISMISSED. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).



                                    PER CURIAM



Panel consists of Justices Busby, Donovan, and Brown.




                                         2